Exhibit NATIONAL PENN BANCSHARES, INC. TARP RESTRICTION AGREEMENT This TARP RESTRICTION AGREEMENT (this “Agreement”) is made and entered into as of November20, 2009, by and between NATIONAL PENN BANCSHARES, INC., a Pennsylvania business corporation having its principal place of business in Boyertown, Pennsylvania (the “Company”), NATIONAL PENN BANK, a national banking association having its principal place of business in Boyertown, Pennsylvania (the “Bank”), and GLENN E. MOYER (the “Executive”). BACKGROUND 1.Executive is currently employed as President and the Chief Executive Officer of the Company and as Chairman of the Bank. 2.Executive currently has an Employment Agreement with the Company and the Bank, dated December 18, 2002, as amended by Amendatory Agreements dated May 25, 2005, June 5, 2006, and December 10, 2008 (as amended, the “Employment Agreement”). 3.In December 2008, the Company issued $150 million of senior preferred stock, and related common stock purchase warrants, to the U.S. Treasury Department (“Treasury”) under the Troubled Asset Relief Program Capital Purchase Program (the “TARP Program”), established under the Emergency Economic Stabilization Act of 2008 (Pub.L. 110-343, Div. A, enacted October 3, 2008), and amended by the American Recovery and Reinvestment Act of 2009 (Pub.L. 111-5, enacted February 17, 2009) and subsequent Treasury guidance (the “TARP Interim Final Rules”). 4.On December 10, 2008, certain Company employees executed a CPP Clawback and Parachute Restriction Agreement between the Company and such employees (the “Prior TARP Restriction Agreement”). 5.As required to participate in the TARP Program, the Company must adopt the Treasury standards for executive compensation and corporate governance, for the period during which Treasury holds equity or debt securities of the Company issued under this Program (the “TARP Compliance Period”). 6.Under the TARP Program, Treasury’s standards apply to the senior executive officers (the “SEOs”) of the Company and other “most highly compensated employees” (as such terms are defined under the TARP Interim Final Rules). AGREEMENT NOW, THEREFORE, as required to participate in the TARP Program, and in consideration of the mutual promises contained herein, and each intending to be legally bound, Executive, Company, and Bank agree as follows: 1.Background.The matters set forth in the “Background” section of this Agreement are incorporated by reference herein. 2.SEO and Top 5.During any time period in which Executive is classified by the Company as (i) an SEO or (ii) one of the next 5 “most highly compensated employees,” as defined in the TARP Interim Final Rules (the “Top 5”), he or she agrees as follows: (a)Incentive Compensation Recovery.Executive agrees that Executive shall repay to the Company or Bank, as applicable, any bonus and incentive compensation paid to Executive during the TARP Compliance Period, if the payments were based on materially inaccurate financial statements or any other materially inaccurate performance metric criteria.This repayment shall not be limited to a specific recovery period, material inaccuracies in financial reporting statements, or inaccuracies that result in accounting restatements.The recovery encompasses all incentive compensation paid to Executive as a result any determination of achievement of a performance metric that is later determined to have been based on material inaccuracies related to financial reporting.For purposes of this paragraph and without limiting the foregoing, financial statements or performance metric criteria are treated as being materially inaccurate with respect to Executive if, Executive either knowingly engages in providing inaccurate information or knowingly fails to timely correct inaccurate information relating to those financial statements or performance metrics; (b)Golden Parachute Restrictions.Executive agrees to forfeit all “Golden Parachute” payments, whether Executive is entitled to such payment, or solely obtains a legally enforceable right to such payment during the TARP Compliance Period. “Golden Parachute” payments are defined as payments resulting from Executive’s departure from the Company or the Bank for any reason (except for services performed or benefits already accrued), and payments made on account of the Company’s or the Bank’s “change in control” (as defined in 26 CFR 1.280G-1, Q&A-27 through Q&A-29 or as a change in control event as defined in 26 CFR 1.409A-3(i)(5)(i)).Such payments shall be determined in a manner that is consistent with the TARP Interim Final Rules; and (c)Gross-Up Payment
